DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claim(s) 18 and 19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/21/2022. Applicant's election with traverse of Group I, Claim(s) 1-17 in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a burden.  This is not found persuasive because Group I and Group II are distinct for their separate status in the art as shown by their different classification.
The requirement is still deemed proper and is therefore made FINAL.


Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 07/21/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-7, 10, 11, and 14-16 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20160297210 to Klemann et al. (hereinafter “Klemann”).
With respect to claim 1, Klemann discloses a liquid discharging apparatus (300 FIG.s 3-5c) comprising: a conveyor configured to convey a recording medium in a first direction(Media feeder FIG.s 3-5c); a discharging head configured to discharge an ultraviolet light-curable clear ink to the recording medium (306 FIG.s 3-5c); an ultraviolet irradiator configured to irradiate, with ultraviolet light, the clear ink discharged to the recording medium, and arranged at a position different from the discharging head in the first direction (308a/b FIG.s 3-5c); and a carriage configured to move in a second direction crossing the first direction, and having the discharging head and the ultraviolet irradiator mounted thereon (carriage FIG.s 3-5c).
With respect to claim 2, Klemann discloses further comprising a controller, wherein the controller is configured to control the discharging head, the ultraviolet irradiator, the carriage and the conveyor to: discharge the clear ink from the discharging head to a predetermined print area on the recording medium while moving the carriage in the second direction; after the discharge of the clear ink, convey the recording medium in the first direction to move the predetermined print area on the recording medium into an irradiation range of the ultraviolet light by the ultraviolet irradiator; after the conveyance of the recoding medium, irradiate the clear ink, which is discharged to the predetermined print area on the recording medium, with the ultraviolet light from the ultraviolet irradiator, while moving the carriage in the second direction (FIG.s 3-5c).
With respect to claim 3, Klemann discloses wherein an orientation of movement along the second direction of the carriage in the discharge of the clear ink and an orientation of the movement along the second direction of the carriage in the irradiation of the clear ink with the ultraviolet light are opposite to each other (FIG.s 3-5c).
With respect to claim 4, Klemann discloses wherein an orientation of movement along the second direction of the carriage in the discharge of the clear ink and an orientation of the movement along the second direction of the carriage in the irradiation of the clear ink with the ultraviolet light are same as each other (FIG.s 3-5c).
With respect to claim 5, Klemann discloses wherein the controller is configured to control the carriage and the conveyor, in the conveyance of the recording medium in the first direction, to move the carriage in an orientation opposite to the orientation of the movement along the second direction of the carriage in the discharge of the clear ink (FIG.s 3-5c).
With respect to claim 6, Klemann discloses wherein the controller is configured to control the conveyor to convey the recording medium from one side toward the other side in the first direction; and the ultraviolet irradiator is arranged on the other side in the first direction with respect to the discharging head (FIG.s 3-5c).
With respect to claim 7, Klemann discloses wherein the controller is configured to control the ultraviolet irradiator to irradiate the recoding medium with the ultraviolet light so that intensity of the ultraviolet light becomes weaker on the recoding medium, from the one side toward the other side of the first direction (FIG.s 3-5c).
With respect to claim 10, Klemann discloses wherein the ultraviolet irradiator is arranged to be apart in the first direction with respect to the discharging head (FIG.s 3-5c).
With respect to claim 11, Klemann discloses wherein an irradiation range, of the ultraviolet light by the ultraviolet irradiator, on the recording medium does not overlap with a projected area of the discharging head on the recording medium (FIG.s 3-5c).
With respect to claim 14, Klemann discloses wherein a range occupied by the ultraviolet irradiator and a range occupied by the discharging head do not overlap with each other in the first direction (FIG.s 3-5c).
With respect to claim 15, Klemann discloses wherein a range occupied by the ultraviolet irradiator and a range occupied by the discharging head do not overlap with each other in the second direction (FIG.s 3-5c).
With respect to claim 16, Klemann discloses wherein a range occupied by the ultraviolet irradiator in the second direction and a range occupied by the discharging head in the second direction overlap with each other (FIG.s 3-5c).


Allowable Subject Matter
Claims 8, 9, 12, and 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The primary reason for allowance for claim 8 is that applicant's claimed invention includes a first lifting-lowering device configured to move the ultraviolet irradiator in a third direction orthogonal to the first direction and the second direction; and the controller is configured to control the discharging head, the ultraviolet irradiator and the first lifting-lowering device to: discharge the color ink from the discharging head to the recording medium, irradiate the color ink, which is discharged to the recording medium, with the ultraviolet light from the ultraviolet irradiator, and move the ultraviolet irradiator in the third direction with the first lifting- lowering device so that a distance in the third direction between the recording medium and an irradiating surface of the ultraviolet irradiator is made to be greater in the irradiation of the clear ink with the ultraviolet light than that in the irradiation of the color ink with the ultraviolet light. The primary reason for allowance for claim 9 is that applicant's claimed invention includes a second lifting-lowering device configured to move the stage in a third direction orthogonal to the first direction and the second direction, wherein the discharging head is configured to further discharge an ultraviolet light-curable color ink to the recording medium; the ultraviolet irradiator is configured to further irradiate, with the ultraviolet light, the color ink discharged to the recording medium; and the controller is configured to control the discharging head, the ultraviolet irradiator and the second lifting-lowering device to: discharge the color ink from the discharging head to the recording medium, irradiate the color ink, which is discharged to the recording medium, with the ultraviolet light from the ultraviolet irradiator, and move the stage in the third direction with the second lifting-lowering device so that a distance in the third direction between the recording medium and an irradiating surface of the ultraviolet irradiator is made to be greater in the irradiation of the clear ink with the ultraviolet light than that in the irradiation of the color ink with the ultraviolet light. It is these limitations, expressed in the claimed combination not found, taught, or suggested in the prior art that makes these claims allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853